DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmey et al (Patent No.: Pub. No. US 2012/0038550 A1; hereinafter Lemmey)  in view of Peevers et al (Pub. No.: US 2014/0192140 A1; hereinafter Peevers)
               Consider claim 1, Lemmey clearly shows and discloses a video a computer-implemented method for interactive engagement by two or more user devices, each associated with a different user, with a user engagement computer system that is in communication with the two or more user devices, wherein the two or more user devices each has a respective audio sensor, a respective video sensor, and a respective motion sensor (paragraphs: 0011, 0063, 0065, 0072, and fig. 2 and fig. 5), the method comprising: (a) detecting, by the user engagement computer system during a video chat session comprising substantially simultaneous presentation of audio and video between the two or more user devices using outputs from at least one of the respective audio sensors, the respective video sensors, and the respective motion sensors, a gestural input by one or more of the respective users of the two or Lemmey does not specifically disclose another example for initiating, by the user engagement computer system, an automated action to further engage at least one of the different users in response to the gestural input.
                In the same field of endeavor, Peevers clearly specifically disclose another example for initiating, by the user engagement computer system, an automated action to further engage at least one of the different users in response to the gestural input (paragraphs: 0052, 0054, 0170, and fig. 1, fig. 4, fig. 6, and fig. 9).
                Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Peevers into teaching of Lemmey for the purpose of providing another example for initiating an automated action for engagement other user in response to gestural input.   

               
               Consider claim 2, Lemmey and Peevers clearly show the video a computer-implemented method, wherein the gestural input comprises a facial gestural input and the at least one of the respective audio sensors, the respective video sensors, and the respective motion sensors comprises the respective motion sensors (Lemmey: paragraphs: 0072).
               Consider claim 3, Lemmey and Peevers clearly show the video a computer-implemented method, wherein the gestural input comprises blowing of air by a respective user of one of the two or more user devices into a microphone at the respective user device and the at least one of the respective audio sensors, the respective video sensors and the respective motion sensors comprises the respective audio sensors (Lemmey: paragraphs: 0011, 0068-69, and 0072).

              
                Consider claim 4, Lemmey and Peevers clearly show the video a computer-implemented method, wherein the automated action that is performed during the video chat session comprises activating a shared interactive digital screen that is displayable as overlaid onto the video of the video chat session between the two or more user devices (Lemmey: paragraphs: 0072).      
                  
Conclusion                                   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).